DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/16/2021 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Walker on 1/7/2022.

The application has been amended as follows: 

In the Claims:

	Replace Claim 1 with the following:
1. A packaging system for a floor jack, the packaging system comprising:

a first removable handle adapted to be removably coupled to the floor jack, wherein the first movable tab is adapted to provide access to the first removable handle and the first removable handle is movable between first and second positions when the first removable handle is coupled to the floor jack and the floor jack is disposed in the closed package, wherein when the first removable handle is in the first position, the first removable handle is disposed below the top and inside the closed package, and when the first removable handle is in the second position, the first removable handle extends through a first opening formed by the first movable tab; 
a second removable handle adapted to be removably coupled to the floor jack, wherein the second movable tab is adapted to provide access to the second removable handle and the second removable handle is movable between first and second positions when the second removable handle is coupled to the floor jack and the floor jack is disposed in the closed package, wherein when the second removable handle is in the first position, the second removable handle is disposed below the top and inside the closed package, and when the second removable handle is in the second position, the second removable handle extends through a second opening formed by the second movable tab;
a first cushion member disposed in the lower half proximate to the first end; 

a second cushion member disposed in the lower half proximate to the second end.  

Claim 2 is CANCELLED.
Allowed Claims / Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 4, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
As outlined in the previous Office Action (see the Non-Final Rejection mailed on 9/20/2021), Powerfist (“Powerfist-Low Pro FloorJack - Unboxing” YouTube video-previously cited), Kania (US PGPUB 2011/0193035-previously cited) and Ulibarri (2014/0124567-previously cited), in combination, disclose and/or render obvious several of the claimed features. However, neither of the references disclose a second movable tab on a top of an upper half of a packaging and a corresponding second removable handle movable between first and second positions when coupled to a floor jack and the floor jack is within the closed package as claimed. Note that further attention could be brought to Schonhardt (US Patent 5,941,384-previously cited) which teaches multiple movable tabs (i.e. 58, 62; Figure 4) to provide access to different portions of the article packaged but does not disclose a second removable handle. Even further attention can be brought to the teachings of McLaughlin (US Patent 6,848,673-previously cited) which includes multiple lifting handles (86, 90; Figure 3) coupled to a floor jack. However, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the packaging system of Powerfist in view of Kania, Ulibarri, Schonhardt, and McLaughlin without the use of improper hindsight as motivation in order to arrive at the claimed invention. Even further, it is not readily apparent that even if combined, the resultant packaging system would include a first and second movable tab and first and second removable handles that would be movable in the manner as claimed. 
Similarly, regarding Claim 1, attention can be brought to the combination of references including Matsuda (JP 05132080A-previously cited), Grubstein (US PGPUB 2014/0034543- previously cited) and Ulibarri (US PGPUB 2014/0124567), which in combination (as outlined in the Non-Final Rejection mailed on 9/20/2021), disclose and/or render obvious several of the claimed features. However, neither of the references disclose a second movable tab on a top of an upper half of a packaging and a corresponding second removable handle movable between first and second positions when coupled to a floor jack and the floor jack is within the closed package as claimed. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Matsuda to obtain the claimed invention without the use of improper hindsight. 
It must also be mentioned that although Claim 1 is not positively claiming the “floor jack” as part of the packaging system, the packaging halves including the tabs must be capable of/sized to retain a floor jack, and the removable handles must include some form of implicit structure that allow the handles to be removably coupled to a floor jack and to move in the manner as claimed while coupled to the floor jack within the closed package. 
Note: While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In conclusion, it can be readily summarized that the claimed inventions of Claims 1 and 4 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Nolan (USP 2,591,593) discloses a removable handle (4, 13; Figure 4) which protrudes through a hole/opening in the packaging. 
-Wiegand (USP 4,828,115) and Manuel (USP 7,419,055) disclose other examples of cushioning materials in opposite ends of the packaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/10/2022